DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 14 is objected to because of the following informalities: claim 14 recites in part that the “at least one emissive element is mounted on the door.”  Claim 14 depends on claim 11 which already sets forth that the at least one emissive element is removably coupled to a door of the sauna via a mount.  It is unclear how the recitation in claim 14 further defines the device of claim 11.  Applicant is advised to delete the redundant recitation in claim 14. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1, 4, 7 - 8, 10 - 13, 15, and 16 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Barghelame (US 7,108,712) in view of O’Keefe et al. (US 9,744,098 hereinafter O’Keefe) and Jones (US 3,564,201).
Regarding claim 1, Barghelame discloses a system (fig. 9) having a plurality of walls (18, 33) of a sauna enclosure configured to accommodate a user; a plurality of heating elements (15) coupled to the walls and configured to generate heat; a plurality of emissive elements (fig. 10)(40) configured to generate UV light; a power coupler (25 line and household power, abstract, collectively) coupled to the plurality of emissive elements (fig. 10); a controller (39, 41, 19) coupled to the plurality of heating and emissive elements configured to control the operation of the heating elements and the at least one emissive element based on an enabling or the power coupler by the controller (41, 19 either allow or prevent power from flowing through the power coupler line 25 to the UV emitters, thus enabling and disabling it, col. 3, ln. 17-19), the controller being configured to control each of the heating and emissive elements (col. 5, ln. 23) responsive to user inputs for intensity, duration, etc. (col. 5, ln. 14-17).
 Barghelame does not show that the controller has one or more processors which identify a duration and intensity of activation and deactivation for each of the heating and emissive elements, a memory communicatively coupled to the processor configured to store one or more data values representing the identified durations and intensities, and the processors configured to enable and disable the power coupler.  Attention is turned to O’Keefe which teaches a sauna (fig. 3) having a plurality of emitters (140, 142, 144, 146) coupled to a controller (150 and 126/128, 402/408) with one or more processors (col. 10, ln. 25-32) and a memory communicatively coupled thereto (col. 10, ln. 51-52), the controller receives inputs associated with temperature, light, and collected biological data, etc. and controls the sauna based on these inputs (col. 9, ln. 53-60; col. 14, ln. 25-30), and the memory stores the data values (col. 12, ln. 63 - col. 13, ln. 3).  O’Keefe also shows that the inputs identify a duration and intensity of activation and deactivation during a designated period of time for the emitters (col. 14, ln. 25-36, e.g., the length of time that the heat sources output heat is an activation duration and when deactivated, that is a deactivation duration).  O’Keefe further shows that the controller (126/128) is subject to user control and may enable control of other features such as lighting, timing devices, or multimedia (col. 7, ln. 36-44)    It would have been obvious to have provided the controller and sauna of Barghelame with the controller/processor of O’Keefe that a user can store personal data, adjust lighting or other multimedia features, change the time and intensity of emission and heating, and customize their sauna experience. Under the proposed modification, the controller and processors are configured to identify durations and intensities of activation and deactivation periods, activate the plurality of heating and emissive elements, and enable or disable the power coupler of Barghelame. Note that the modification concerns adding a controller with processors to the timer/switch controller of Barghelame, and therefore the same enabling/disabling functionality of Barghlelame will be performed by the enhanced controller device for an improved, ‘smart’ spa system. 
Barghelame does not show that the plurality of emissive elements is removably coupled to a door of a sauna. As shown in figure 9, the plurality of emissive elements are coupled to the wall adjacent to the door.  Barghelame also does not specifically show that the power coupler is coupled to the plurality of emissive elements via a power cable. Barghelame shows wiring (25) which must be connected in some way to a power supply (abstract, household power), but is silent as to the precise arrangement. However, attention is turned to Jones which teaches that it is known to removably couple a sauna heating element (40) to a door (25) of a sauna via a mount (43) located on the door (fig. 8). The heater is removably coupled insofar as it is capable of being removed by a user if so desired. The heater element is also coupled to a power coupler (col. 3, ln. 40 - 41, standard 120V house line) via a power cable (35).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the plurality of emissive elements on the door, so that the UV radiation can reach a different area of the user. Furthermore, the proposed modification is a rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C). It would have been obvious to one having ordinary skill in the art to have connected a cable between the emissive elements and the power coupler, since cables are a common means of transmitting electric power. 
Regarding claim 4, Barghelame as modified by O’Keefe shows all of the instant invention as discussed above, and further provides that the identified durations and intensities are determined at least in part on a plurality of user characteristics (age, gender, health status, etc.)(O’Keefe col. 15, ln. 45-52).
Regarding claim 7, Barghelame discloses that the plurality of heating elements comprises a first plurality (fig. 9) configured to provide heat to the first portion of a user (15 located on back wall 33 which is aimed at a user’s back when they are seated); and a second plurality of heating elements configured to provide heat to a second portion of a user (15, located on front wall, aimed at a user’s front). 
Regarding claim 8, Barghelame discloses all of the instant invention as discussed above, but does not explicitly disclose that the infrared heating elements emit one of near, mid, or far IR.  Attention is again turned to O’Keefe which teaches an IR sauna having a plurality of emitters (140, 142, 144, 146) which are able to emit wavelengths in near, mid, and far wavelengths (col. 4, ln. 51).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided emitters that emitters that emit near, far, or mid IR wavelengths, since those wavelengths are known to have various health benefits, depending on what is desired by the user.  
Regarding claim 10, Barghelame further discloses a seat (27, 26)  which is configured to enable the user to sit in a seated position within the enclosure, the seat comprising an additional plurality of heating elements (15 in seat portion 26, fig. 9), the controller (39) being configured to control the operation of the additional plurality of heating elements. 
Regarding claim 11, Barghelame discloses a system (fig. 9) having a plurality of walls (18, 33) of a sauna enclosure; a plurality of heating elements (15) coupled to the walls and configured to generate heat; at least one emissive element (40) configured to generate UV light; a controller (39) configured to control the operation of the heating elements and the at least one emissive element, the controller being configured to control each of the heating and emissive elements (col. 5, ln. 23) responsive to user inputs for intensity, duration, etc. (col. 5, ln. 14-17), and a power coupler a power coupler (25 line and household power, abstract, collectively) coupled to the at least one emissive element (fig. 10), and the controller configured to enable and disable the power coupler (41, 19 either allow or prevent power from flowing through the power coupler line 25, thus enabling and disabling it, col. 3, ln. 17-19) to control activation of the at least one emissive element. .
Barghelame does not show that the controller has one or more processors which identify a duration and intensity of activation and deactivation for each of the heating and emissive elements, a memory communicatively coupled to the processor configured to store one or more data values representing the identified durations, or that the processor enables or disables the power coupler.  Attention is turned to O’Keefe which teaches a sauna (fig. 3) having a plurality of emitters (140, 142, 144, 146) coupled to a controller (150 and 126/128, 402/408) with one or more processors (col. 10, ln. 25-32) and a memory communicatively coupled thereto (col. 10, ln. 51-52), the controller receives inputs associated with temperature, light, and collected biological data, etc. and controls the sauna based on these inputs (col. 9, ln. 53-60; col. 14, ln. 25-30), and the memory stores the data values (col. 12, ln. 63 - col. 13, ln. 3).  O’Keefe also shows that the inputs identify a duration and intensity of activation and deactivation during a designated period of time for the emitters (col. 14, ln. 25-36, e.g, the length of time that the heat sources output heat is an activation duration and when deactivated, that is a deactivation duration).  O’Keefe further shows that the controller (126/128) is subject to user control and may enable control of other features such as lighting, timing devices, or multimedia (col. 7, ln. 36-44)    It would have been obvious to have provided the controller and sauna of Barghelame with the controller/processor of O’Keefe that a user can store personal data, adjust lighting or other multimedia features, change the time and intensity of emission and heating, and customize their sauna experience. Under the proposed modification, the controller and processors are configured to identify durations and intensities of activation and deactivation periods, activate the plurality of heating and emissive elements, and enable and disable the power coupler. Note that the modification concerns adding a controller with processors to the timer/switch controller of Barghelame, and therefore the same enabling/disabling functionality of Barghlelame will be performed by the enhanced controller device for an improved, ‘smart’ spa system.
Barghelame does not show that the plurality of emissive elements is removably coupled to a door of a sauna. As shown in figure 9, the plurality of emissive elements are coupled to the wall adjacent to the door.  Barghelame also does not specifically show that the power coupler is coupled to the plurality of emissive elements via a power cable. Barghelame shows wiring (25) which must be connected in some way to a power supply (abstract, household power), but is silent as to the precise arrangement. However, attention is turned to Jones which teaches that it is known to removably couple a sauna heating element (40) to a door (25) of a sauna via a mount (43) located on the door (fig. 8). The heater is removably coupled insofar as it is capable of being removed by a user if so desired. The heater element is also coupled to a power coupler (col. 3, ln. 40 - 41, standard 120V house line) via a power cable (35).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the plurality of emissive elements on the door, so that the UV radiation can reach a different area of the user. Furthermore, the proposed modification is a rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C). It would have been obvious to one having ordinary skill in the art to have connected a cable between the emissive elements and the power coupler, since cables are a common means of transmitting electric power. 
Regarding claim 12, Barghelame discloses that the plurality of heating elements comprises a first plurality (fig. 9) configured to provide heat to the first portion of a user (15 located on back wall 33 which is aimed at a user’s back when they are seated); and a second plurality of heating elements configured to provide heat to a second portion of a user (15, located on front wall, aimed at a user’s front). 
Regarding claim 13, Barghelame discloses all of the instant invention as discussed above, but does not explicitly disclose that the infrared heating elements emit one of near, mid, or far IR.  Attention is turned to O’Keefe which teaches an IR sauna having a plurality of emitters (140, 142, 144, 146) which are able to emit wavelengths in near, mid, and far wavelengths (col. 4, ln. 51).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided emitters that emitters that emit near, far, or mid IR wavelengths, since those wavelengths are known to have various health benefits, depending on what is desired by the user.  
Regarding claim 15, Barghelame as modified by O’Keefe shows all of the instant invention as discussed above, and further provides that the activation properties are determined at least in part on a plurality of user characteristics (age, gender, health status, etc.)(col. 15, ln. 45-52).
Regarding claim 16, Barghelame further discloses a seat (27, 26)  with is configured to enable the user to sit in a seated position within the enclosure, the seat comprising an additional plurality of heating elements (15 in seat portion 26, fig. 9), the controller (39) being configured to control the operation of the additional plurality of heating elements. 
Claims 2, 5, 6, and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Barghelame, O’Keefe, and Jones, as applied to claims 1 and 11, in view of Moffat (US 2013/0172963).
Regarding claims 2 and 14, Barghelame as modified by Jones shows all of the instant invention as discussed above, and as per claim 14, further shows that the at least one emissive element is mounted on the door (see rejection of claim 11), but does not specify that the element is configured to emit UV wavelengths having a wavelength between 295 and 320 nm.  Attention is turned to Moffat, which teaches that it is known to provide UVB radiation in a sauna at a particular wavelength, such as 295 nm, 297nm, or 300 nm (para. [0064]), with 297 nm being preferred (para. [0065]), thus falling within the band of 295 - 320 nm.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the UV emitters of Barghelame in a wavelength of 297 nm since that is understood to be therapeutically useful. 
Regarding claims 5 - 6, Barghelame as modified by O’Keefe shows all of the instant invention as discussed above and O’Keefe further provides that the characteristics of the user comprise identified health conditions (col. 15, ln. 45), but does not explicitly provide that the characteristic is an identified vitamin D requirement which determines the duration and intensity of operation of at least one of the plurality of emissive elements.  Attention is turned to Moffat which teaches a sauna with a plurality of UV emitters (110) which are operated by a controller (120) which receives data about a user’s age, weight, skin type, sun exposure, diet, etc. so that the controller can make a determination about a use’s vitamin D needs (para. [0035]) and operate the emitter for a given duration and intensity (para. [0037], para. [0020], fig. 4). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the controller with the ability to generate an activation property and operate the emissive element in accordance with it, in order to separately control one of the UV emitters of Barghelame to encourage vitamin D production. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barghelame, O’Keefe, and Jones, as applied to claim 1, in view of Mast (US 2,590,336). 
Regarding claim 9, Barghelame as modified by Jones shows all of the instant invention as discussed above. While heavily implied (see fasteners on flange in figure 7 of Jones), the combination does not explicitly provide that the plurality of emissive elements is mounted on the door via first and second attachment points.  Attention is turned to Mast which teaches a similar emissive apparatus (9) which can be mounted on a vertical surface (fig. 3)(col. 4, ln. 65-67) via a plurality (thus meeting the limitations of first and second) attachment points (34)(see figs. 1 and 2).  It would have been obvious to have provided first and second attachment points/brackets for the combined device of Barghelame and Jones so that the heater can be securely, yet removably affixed to the door of the spa. 
Response to Arguments
Applicant’s arguments with respect to Barghelame, O’Keefe, and Jones have been considered, but they are not persuasive. 
Applicant argues that Barghelame does not disclose a controller as claimed. The Examiner notes that O’Keefe is relied upon to teach the particulars of a sauna having a controller which activates emissive elements based on durations, intensities, and based on an enabling of the power coupler by the controller. Barghelame already teaches a controller which enables or disables the power coupler and activates the emissive elements, but does not show the particulars of a controller with processors.  Barghelame’s controller is a timer and switch based controller. As noted in the rejection above, O’Keefe is cited to teach that it is known to have a processor based controller for a sauna for the purposes of enabling storage of personal data, adjustment of lighting or other multimedia features, changing the time and intensity of emission and heating, and customizing the sauna experience. The modification concerns adding a controller with processors to the timer/switch controller of Barghelame, and therefore the same enabling/disabling functionality of Barghlelame will be performed by the enhanced controller device for an improved, ‘smart’ spa system.
Applicant argues that Jones does not show that the emissive element is removably coupled to the door. The Examiner respectfully disagrees. “Removably” is broad enough to encompass re-attachably attached structures as well as structures that are able to be destructively removed. Applicant’s claims do not distinguish over the Jones reference, which teaches an emissive element which is seated in the door of a spa and which may be removed, by force or otherwise, if desired. 
Applicant argues that Jones does not show a power coupler and does not show one which is enabled or disabled by the controller. The Examiner respectfully disagrees and notes that Jones is being used to teach the particulars of a power cable which couples the emissive element to the power coupler. See figure 5 which clearly illustrates a power cable (35) and discloses at col. 2, ln. 40-41 that it is adapted to fit a standard 120V household line, which constitutes the power coupler.  Barghelame is used to teach that it is known to enable or disable the power coupler with a controller, while O’Keefe is used to teach that it is known to use a computer/processor based controller to control spa functions. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP2003275274 discloses a steam generator having a power supply circuit which is able to be enabled or disabled by a controller of the steam generator, similar to the instant invention and generally showing the state of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754